Title: To George Washington from Major General John Sullivan, 29 September 1778
From: Sullivan, John
To: Washington, George


          
            Dr General
            Head Quarters Providence Septr 29th 78
          
          I have the hono’r to acknowledge your Excellencys Favor’s of the 20th and 22d Instants, and previous to their reception, had design’d to request your Excellency, to relax the order, which directed me to write you by express once a day, as the nature of the Intilligence which I have had lately the hono’r to communicate, was not sufficiently interesting, to demand so frequent and expensive a Conveyance. I shall still continue to write your Excellency twice a week. oftner, if any thing extraordinary takes place. At present I have not any thing of publick Consequence to transmit your Excellency; but beg leave to request your Excellency’s attention to the enclos’d Papers; They respect a Captn Allen of Colo. Levingstones Regiment, who has been accus’d of, and condemn’d for being accessory to theft. In addition to his Letter of Justification which I now send you, he has desir’d me to speak as favorably of him as possible to your Excellency. In compliance with this request, I can only say, that he was formerly a brave Soldier, but with regard to his Conduct of late, have had no further evidence, than the Assurances of Innocence his Letter contains, which recieve no great share of Credebility from the Testimonies your Excellency will find in the Proceedings of the Court-Martial. Shoud be glad to know your Excellency’s pleasure with respect to him, and have the hono’r to remain with great official Respect & personal Regard Yr Excellency<’s> most obedt and very humble Servt
          
            Jno. Sullivan
          
        